Exhibit 10.1

EXECUTION VERSION

INTELLECTUAL PROPERTY LICENSE

BY AND BETWEEN

HOLOGIC, INC.,

GEN-PROBE INCORPORATED

AND

GRIFOLS DIAGNOSTIC SOLUTIONS INC.

January 31, 2017

 

     



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I DEFINITIONS

     1   

Section 1.1

 

Certain Defined Terms

     1   

Section 1.2

 

Table of Definitions

     5   

ARTICLE II INTELLECTUAL PROPERTY LICENSE

     6   

Section 2.1

 

License Grants to Licensee

     6   

Section 2.2

 

License Grants to Licensor

     7   

Section 2.3

 

Know-How and Copyright Transfer

     7   

Section 2.4

 

Patent Laundering

     8   

Section 2.5

 

Patent Marking

     8   

Section 2.6

 

Secondary Patents

     8   

Section 2.7

 

Applicable Agreement

     9   

Section 2.8

 

Reservation of Patent Rights

     9   

ARTICLE III TRADEMARK LICENSE

     9   

Section 3.1

 

License Grant

     9   

Section 3.2

 

Limitations on Scope of Trademark License

     9   

Section 3.3

 

Transitional Use Only; Legal Requirements

     10   

Section 3.4

 

Licensor’s Exercise of Quality Control

     10   

Section 3.5

 

Goodwill

     10   

Section 3.6

 

Reservation of Trademark Rights

     11   

ARTICLE IV DURATION OF LICENSES AND TERMINATION

     11   

Section 4.1

 

Agreement Term

     11   

Section 4.2

 

Termination for Breach

     11   

Section 4.3

 

Termination for Insolvency

     11   

Section 4.4

 

Effect of Termination

     12   

Section 4.5

 

Effect of Expiration

     12   

Section 4.6

 

Sale of Licensed Intellectual Property

     12   

Section 4.7

 

Survival

     12   

Section 4.8

 

Acknowledgement

     12   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     13   

Section 5.1

 

Mutual Representations and Warranties

     13   

ARTICLE VI WARRANTY DISCLAIMER AND LIMITATION OF LIABILITY

     13   

Section 6.1

 

WARRANTY DISCLAIMER

     13   

 

  i    Intellectual Property Licence



--------------------------------------------------------------------------------

ARTICLE VII MAINTENANCE AND ENFORCEMENT

     14   

Section 7.1

 

Maintenance

     14   

Section 7.2

 

Enforcement

     14   

Section 7.3

 

Jointly Owned Intellectual Property

     15   

Section 7.4

 

No Challenge

     15   

ARTICLE VIII INDEMNIFICATION

     15   

Section 8.1

 

Licensee Indemnification Obligations

     15   

Section 8.2

 

Licensor Indemnification Obligations

     16   

Section 8.3

 

Indemnification Procedures

     16   

ARTICLE IX CONFIDENTIALITY

     17   

Section 9.1

 

Confidential Information

     17   

Section 9.2

 

Exceptions to Confidentiality Obligations

     17   

Section 9.3

 

Required Disclosures

     18   

Section 9.4

 

Publicity

     18   

ARTICLE X MISCELLANEOUS

     18   

Section 10.1

 

Section 365(n) of the Bankruptcy Code

     18   

Section 10.2

 

Fees and Expenses

     18   

Section 10.3

 

Amendment and Modification

     18   

Section 10.4

 

Waiver

     18   

Section 10.5

 

Notices

     19   

Section 10.6

 

Interpretation

     20   

Section 10.7

 

Entire Agreement

     20   

Section 10.8

 

Third-Party Beneficiaries

     20   

Section 10.9

 

Governing Law

     20   

Section 10.10

 

Submission to Jurisdiction

     21   

Section 10.11

 

Personal Liability

     21   

Section 10.12

 

Assignment; Successors

     21   

Section 10.13

 

Enforcement

     21   

Section 10.14

 

Severability

     22   

Section 10.15

 

Waiver of Jury Trial

     22   

Section 10.16

 

Counterparts

     22   

Section 10.17

 

Facsimile or .pdf Signature

     22   

Section 10.18

 

No Presumption Against Drafting Party

     22   

 

  ii    Intellectual Property Licence



--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY LICENSE

This INTELLECTUAL PROPERTY LICENSE (this “Agreement”), dated as of January 31,
2017 (the “Effective Date”), is by and between, on the one hand, Hologic, Inc.,
a Delaware corporation (“Hologic”), and Gen-Probe Incorporated, a Delaware
corporation (“Gen-Probe”, and, collectively with Hologic, “Licensor”) and, on
the other hand, Grifols Diagnostic Solutions Inc., a Delaware corporation
(“Licensee”). Licensor and Licensee are referred to herein individually as a
“Party” and collectively as the “Parties”.

RECITALS

WHEREAS, pursuant to that certain Asset Purchase Agreement, dated as of
December 14, 2016, by and between the Parties (the “Purchase Agreement”),
Licensor has agreed to sell, and Licensee has agreed to purchase, substantially
all of the assets used in connection with, and liabilities relating to, nucleic
acid probe-based testing in human blood, plasma or other blood products or
components, cells, organs, tissue, or cellular and tissue-based products
intended for or associated with transfusion, implantation, infusion, transfer or
transplantation;

WHEREAS, Licensor is the owner of, or otherwise has the right to use and
license, certain intellectual property used in the nucleic acid probe-based
testing of human blood, plasma, other blood products, human cells, organs or
tissue intended for or associated with transfusion or transplantation; and

WHEREAS, Licensor is willing to grant to Licensee the exclusive or co-exclusive
right to exploit such intellectual property as set forth in this Agreement, such
use subject to the terms and conditions set forth herein.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, the receipt and sufficiency of which are hereby
acknowledged and agreed, and intending to be legally bound hereby, the Parties
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1    Certain Defined Terms. For purposes of this Agreement, the
following terms shall have the meanings defined herein. To the extent a term is
used but not defined herein, such term shall have the meaning ascribed to it in
the Purchase Agreement:

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person. For purposes of this
definition, “control,” including the terms “controlled by” and “under common
control with,” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, as trustee or executor, as
general partner or managing member, by contract or otherwise.

 

  1    Intellectual Property Licence



--------------------------------------------------------------------------------

“Applicable Agreement” has the meaning set forth in the Confidential Disclosure
Letter.

“Applicable Agreement Counterparty” has the meaning set forth in the
Confidential Disclosure Letter.

“Business” has the meaning assigned in the Purchase Agreement.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the City of New
York or Barcelona, Spain.

“Collaboration Agreement” means that certain Collaboration Agreement, dated as
of January 31, 2017, by and between the Parties.

“Confidential Disclosure Letter” shall mean that certain disclosure letter
delivered by Licensor to Licensee in connection herewith.

“Confidential Information” means all information of a confidential or
proprietary nature disclosed by a Party to the other Party pursuant to this
Agreement (including any information disclosed pursuant to any confidentiality
or nondisclosure agreement entered into between the Parties) that the disclosing
Party designates as confidential or proprietary to the receiving Party or which,
under the circumstances surrounding such disclosure, the receiving Party should
recognize should be treated as confidential or proprietary.

“Controlled” means, with respect to any Intellectual Property, possession of the
right, whether directly or indirectly, and whether by ownership, license, or
otherwise, to convey ownership of, grant a license, sublicense or
covenant-not-to-sue, as applicable, under such Intellectual Property, as
provided herein, without violating the terms of any Contract or other
arrangement with any Third Party.

“Copyrights” means original works of authorship in any medium of expression,
whether or not published, all copyrights therein (whether registered,
applied-for or unregistered), all registrations and applications therefor and
all extensions and renewals thereof, throughout the world.

“Exploit” means, with respect to the Licensed Patents, Licensor Improvements and
Licensed Know-How, to make, have made, import, use, sell, offer for sale or
otherwise dispose of and, with respect to the Licensed Copyrights, and Licensor
Improvements, to reproduce, distribute, modify and prepare derivative works of.
“Exploitation” means the act of Exploiting a product, process or service.

“Governmental Authority” means any United States or non-United States federal,
state, local or other governmental or quasi-governmental, regulatory,
self-regulatory or administrative authority, agency or commission or any
judicial or arbitral body.

“Intellectual Property” has the meaning assigned to it in the Purchase
Agreement.

 

  2    Intellectual Property Licence



--------------------------------------------------------------------------------

“Jointly Owned Intellectual Property” has the meaning set forth in the
Collaboration Agreement.

“Know-How” means technical information, know-how and trade secrets, including
biological, chemical, pharmacological, toxicological, clinical and assay,
manufacturing data, preclinical and clinical data, the specifications of
ingredients, the manufacturing processes, formulation, specifications, sourcing
information, quality control and testing procedures.

“Law” means any statute, law, ordinance, treaty, regulation, rule, code,
injunction, judgment, decree, order, or applicable other requirement or rule of
law issued, enacted, adopted, promulgated, implemented or otherwise put into
effect by or under the authority of any Governmental Authority.

“Liabilities” means any indebtedness, obligation, liability, claim, suit,
judgment, demand, loss, damage, deficiency, cost, expense, fee, fine, penalty,
responsibility or obligation of any kind or nature, whether known or unknown,
express or implied, primary or secondary, direct or indirect, absolute, accrued,
contingent or otherwise and whether due or to become due.

“Licensed Copyrights” means (i) all Copyrights and Software that are (a) owned
or otherwise Controlled by Licensor or any of its Affiliates as of the Effective
Date and (b) related to the NAT Business, as currently conducted, excluding
commercially available off-the-shelf Software, (ii) Licensor’s interest in all
Copyrights and Software in and to the Jointly Owned Intellectual Property, and
(iii) any Copyrights in and to any Hologic Owned Intellectual Property included
in the Licensed Intellectual Property pursuant to Section 6.4 of the
Collaboration Agreement.

“Licensed Donor Screening Field” means the field of nucleic acid probe-based
testing in human blood, plasma, other blood products or components, cells or
other biological material intended for direct transfusion or other
administration to humans, or for further manufacture.

“Licensed Fields” means the Licensed Donor Screening Field and the Licensed
Transplantation Field, collectively.

“Licensed Intellectual Property” means, collectively, the Licensed Copyrights,
Licensed Know-How, Licensed Patents, Licensed Marks and Licensor Improvements,
provided, however, that Selected IP shall be included in Licensed Intellectual
Property solely to the extent and for such time period that such Selected IP is
Controlled by Licensor during the Term of this Agreement.

“Licensed Know-How” means (i) all Know-How that is (a) owned or otherwise
Controlled by Licensor or any of its Affiliates as of the Effective Date and
(b) related to the NAT Business, as currently conducted, (ii) Licensor’s
interest in all Know-How in and to the Jointly Owned Intellectual Property, and
(iii) any Know-How in and to any Hologic Owned Intellectual Property included in
the Licensed Intellectual Property pursuant to Section 6.4 of the Collaboration
Agreement.

 

  3    Intellectual Property Licence



--------------------------------------------------------------------------------

“Licensed Marks” means the trademarks set forth in Section 3 of the Confidential
Disclosure Letter.

“Licensed Patents” means (i) all Patents that are (a) owned or otherwise
Controlled by Licensor or any of its Affiliates as of the Effective Date and
(b) related to the NAT Business, as currently conducted, (ii) Licensor’s
interest in all Patents in and to the Jointly Owned Intellectual Property, and
(iii) any Patents in and to any Hologic Owned Intellectual Property included in
the Licensed Intellectual Property pursuant to Section 6.4 of the Collaboration
Agreement. As of the Effective Date, the Licensed Patents include the Patents
set forth in Section 2 of the Confidential Disclosure Letter and Section 5 of
the Confidential Disclosure Letter.

“Licensed Products” means products, processes or services used in connection
with the Licensed Fields.

“Licensed Transplantation Field” means nucleic acid probe-based testing of
biological materials intended for transplantation of human cells, organs or
tissues.

“Molecular Detection Field” means nucleic acid probe-based testing for the
detection, identification, quantification and/or monitoring of infectious agents
or genetic material in humans, excluding the Licensed Donor Screening Field and
the Licensed Transplantation Field.

“NAT Business” means nucleic acid probe-based testing in human specimens,
excluding oncology testing and compositions and methods for immobilizing
circulating tumor cells.

“Patents” means (a) patents and patent applications (provisional and
non-provisional) anywhere in the world, (b) all divisionals, continuations,
continuations in-part thereof, or any other patent application claiming
priority, or entitled to claim priority, directly or indirectly to (i) any such
patents or patent applications or (ii) any patent or patent application from
which such patents or patent applications claim, or is entitled to claim, direct
or indirect priority, and (c) all patents issuing on any of the foregoing
anywhere in the world, together with all registrations, reissues,
re-examinations, patents of addition, renewals, supplemental protection
certificates, or extensions of any of the foregoing anywhere in the world.

“Person” means an individual, corporation, partnership, limited liability
company, limited liability partnership, syndicate, person, trust, association,
organization or other entity, including any Governmental Authority, and
including any successor, by merger or otherwise, of any of the foregoing.

“Prosecution and Maintenance” means, with regard to any Patents, the
preparation, filing, prosecution and maintenance of such Patents, as well as
re-examinations and reissues with respect to such Patents, together with the
conduct of interferences, the defense of oppositions and other similar
proceedings before national or supranational patent offices with respect to such
Patents. For avoidance of doubt, Prosecution and Maintenance shall exclude the
enforcement or defense of Patents in any U.S. federal court, international trade
commission panel or foreign counterpart thereof. “Prosecute and Maintain” have
the correlative meanings.

 

  4    Intellectual Property Licence



--------------------------------------------------------------------------------

“Secondary Patents” means the Patents set forth in Section 5 of the Confidential
Disclosure Letter.

“Selected IP” has the meaning set forth in the Confidential Disclosure Letter.

“Selected IP Licensor” has the meaning set forth in the Confidential Disclosure
Letter.

“Software” means computer software and algorithms, the copyrights therein and
thereto, and the object code and source code thereto, including a description of
the procedure for generating the object code of a level sufficient to enable a
programmer reasonably fluent in the programming language to build, operate,
support and maintain, develop modifications, upgrades, updates, adaptations,
enhancements, new versions and other derivative works and improvements of, and
develop computer programs compatible with, such source code.

“Third Party” means any Person other than Licensor, Licensee, and their
respective Affiliates.

Section 1.2    Table of Definitions. The following terms have the meanings set
forth in the Sections referenced below:

 

Definition

   Location   Agreement      Preamble    Assigned IP      7.1(b)    Bankruptcy
Code      10.1    Copyright Term      4.1    Effective Date      Preamble   
Gen-Probe      Preamble    Hologic      Preamble    Indemnified Party     
8.3(a)    Indemnifying Party      8.3(a)    Know-How Term      4.1    Licensee
     Preamble    Licensee Improvements      2.1(d)    Licensee Indemnified Party
     8.2    Licensor      Preamble    Licensor Improvements      2.1(d)   
Licensor Indemnified Party      8.1    Party/Parties      Preamble    Patent
Term      4.1    Purchase Agreement      Recitals    Term      4.1    Third
Party Claim      8.3(a)    Third Party Infringement      7.2(a)    Trademark
Term      4.1   

 

  5    Intellectual Property Licence



--------------------------------------------------------------------------------

ARTICLE II

INTELLECTUAL PROPERTY LICENSE

Section 2.1    License Grants to Licensee.

(a)    Licensed Donor Screening Field. Subject to the terms and conditions set
forth in this Agreement, Licensor hereby grants, and shall cause its applicable
Affiliates (including Gen-Probe) to grant, to Licensee, and Licensee hereby
accepts, an irrevocable (except as set forth in Article IV), exclusive,
worldwide, perpetual (except as set forth in Article IV), fully paid-up,
royalty-free, non-sublicenseable (except as set forth in Section 2.1(c)),
non-transferable (except as set forth in Section 10.12) license under the
Licensed Patents, Licensed Know-How, Licensed Copyrights and Licensor
Improvements to Exploit the Licensed Products in the Licensed Donor Screening
Field. Notwithstanding the foregoing, with respect to Hologic Owned Intellectual
Property included in the Licensed Intellectual Property pursuant to Section 6.4
of the Collaboration Agreement, the license under this Section 2.1(a) shall be
subject to any payment terms which may be agreed by the Parties.

(b)    Licensed Transplantation Field. Subject to the terms and conditions set
forth in this Agreement, Licensor hereby grants, and shall cause its applicable
Affiliates (including Gen-Probe) to grant, to Licensee, and Licensee hereby
accepts, a sole, irrevocable (except as set forth in Article IV), worldwide,
perpetual (except as set forth in Article IV), fully paid-up, royalty-free,
non-sublicenseable (except as set forth in Section 2.1(c)), non-transferable
(except as set forth in Section 10.12) license under the Licensed Patents,
Licensed Know-How, Licensed Copyrights and Licensor Improvements to Exploit the
Licensed Products in the Licensed Transplantation Field. For purposes of this
Section 2.1(b), “sole” shall mean that Licensor shall not grant a license to any
Third Party, or permit any Third Party to operate, under the Licensed Patents,
Licensed Know-How, Licensed Copyrights or Licensor Improvements to Exploit the
Licensed Products in the Licensed Transplantation Field, but retains a
co-exclusive right, with Licensee; provided that Licensor may sublicense the
Licensed Patents, Licensed Know-How, Licensed Copyrights or Licensor
Improvements to (i) Affiliates of Licensor to Exploit the Licensed Products in
the Licensed Transplantation Field, (ii) Third Parties in the Licensed
Transplantation Field to provide products or services to Licensor solely to the
extent necessary for such products or services to be provided to Licensor by
such Third Parties (e.g., Third Party consultants, manufacturers and
distributors) and (iii) end users of the Licensed Products in the Licensed
Transplantation Field. Notwithstanding the foregoing, with respect to Hologic
Owned Intellectual Property included in the Licensed Intellectual Property
pursuant to Section 6.4 of the Collaboration Agreement, the license under this
Section 2.1(b) shall be subject to the payment terms agreed by the Parties.

(c)    Sublicensing Rights. Licensee may sublicense the rights granted to
Licensee pursuant to Section 2.1(a), Section 2.1(b) and Section 3.1 to
(i) Affiliates of Licensee, (ii) Third Parties providing products or services to
Licensee solely to the extent necessary for such products or services to be
provided to Licensee by such Third Parties (e.g., Third Party consultants,
manufacturers and distributors) and (iii) end users of the Licensed Products in
the Licensed Fields; provided that, in each case, the applicable sublicensee is
bound by confidentiality obligations substantially similar to those set forth in
Article IX.

 

  6    Intellectual Property Licence



--------------------------------------------------------------------------------

(d)    Improvements. Licensee acknowledges that Licensor owns and will continue
to own the Licensed Patents and all rights therein. Title and ownership rights,
including all intellectual property rights, throughout the world in any
improvement, enhancement or modification to the Licensed Patents, Licensed
Know-How or Licensed Copyrights made, conceived or reduced to practice by or on
behalf of (a) Licensor or its Affiliates shall vest in Licensor (the “Licensor
Improvements”) and (b) Licensee or its Affiliates shall vest in Licensee (the
“Licensee Improvements”).

(e)    Reservation of Rights. Licensee agrees and acknowledges that it shall
have no rights hereunder under the Licensed Intellectual Property outside of the
Licensed Fields, including in the Molecular Detection Field.

Section 2.2    License Grants to Licensor.

(a)    Licensee Improvements. Licensee hereby grants to Licensor, and Licensor
hereby accepts, an irrevocable, non-exclusive, worldwide, perpetual, fully
paid-up, royalty-free, non-sublicenseable (except as set forth in
Section 2.2(c)), non-transferable (except as set forth in Section 10.12) license
under the Licensee Improvements to Exploit products, processes and services in
the Molecular Detection Field and the Licensed Transplantation Field.

(b)    Assigned IP. Licensee hereby grants to Licensor, and Licensor hereby
accepts, an irrevocable, non-exclusive, worldwide, perpetual, fully paid-up,
royalty-free, non-sublicenseable (except as set forth in Section 2.2(c)),
non-transferable (except as set forth in Section 10.12) license under Licensee’s
interest in all Patents, Copyrights and Know-How in and to the Assigned IP, in
each case to Exploit products, processes and services in the Molecular Detection
Field and the Licensed Transplantation Field.

(c)    Sublicensing Rights. Licensor may sublicense the rights granted to
Licensor pursuant to Section 2.2(a) and Section 2.2(b) to (i) Affiliates of
Licensor, (ii) Third Parties providing products or services to Licensor solely
to the extent necessary for such products or services to be provided by such
Third Parties (e.g., Third Party consultants, manufacturers and distributors)
and (iii) end users of the products and services in the Molecular Detection
Field and the Licensed Transplantation Field; provided that, in each case, the
applicable sublicensee is bound by confidentiality obligations substantially
similar to those set forth in Article IX.

(d)    Reservation of Rights. Licensor agrees and acknowledges that it shall
have no rights hereunder under any of the Licensed Intellectual Property,
Licensee Improvements, Jointly Owned Intellectual Property or Assigned IP in the
Licensed Donor Screening Field.

Section 2.3    Know-How and Copyright Transfer. During the ninety (90) day
period following the completion, transfer or provision to Licensee (as
applicable) of the applicable technology or assets pursuant to the Purchase
Agreement or this Agreement, at Licensor’s reasonable cost and expense, Licensor
shall provide to Licensee copies of all Licensed Know-How then in existence, all
Licensed Copyrights (other than the Selected IP), as set forth in Section 6 of
the Confidential Disclosure Letter, and additional Licensed Copyrights requested
by

 

  7    Intellectual Property Licence



--------------------------------------------------------------------------------

Licensee during the Term, and shall provide reasonable consultation, training
and knowledge transfer to Licensee, in order to enable Licensee to exercise all
of its rights under this Agreement. In addition, as soon as reasonably
practicable following written request of Licensee during the Term (and no more
frequently than once each calendar quarter), Licensor shall transfer to Licensee
any Licensor Improvements that have been developed and have not been previously
transferred to Licensee, and shall comply with the provisions of this
Section 2.3 with respect to all Know-How and Copyrights in and to such Licensor
Improvements. Simultaneously with the provision of any Know-How and Copyrights
under this Section 2.3, Licensor shall provide to Licensee copies of all user
manuals, operating manuals, technical manuals and any other instructions,
specifications, documents or materials, in any form or media, that describe the
functionality, installation, testing, operation, use, maintenance, support, or
technical or other components, features or requirements, of the applicable
Know-How and Copyrights. Licensee may make available the object code and source
code with respect to Software in and to Licensed Copyrights transferred to
Licensee under this Section 2.3 to any employees, contractors or agents of
Licensee or its Affiliates; provided that: (a) all such employees, contractors
and agents are bound by confidentiality obligations substantially similar to
those set forth in Article IX with respect to such object code and source code;
(b) no more than six such employees, contractors or agents have access to such
object code and source code at any given time; (c) Licensee performs a criminal
background check on each such employee, contractor or agent prior to making
available such object code or source code to such employee, contractor and
agent; and (d) Licensee does not make available such object code or source code
to any such employee, contractor or agent who has been convicted of, pled guilty
or nolo contendere to, a crime involving breach of trust or dishonesty or who
refuses to provide consent with respect to Licensee’s performance of such
background check. The Parties acknowledge and agree that any Selected IP that
constitutes Licensed Intellectual Property shall not be transferred pursuant to
this Section 2.3 and instead shall be the subject of separate arrangements
between the Parties and the Selected IP Licensor.

Section 2.4    Patent Laundering. Licensee agrees that the licenses granted
hereunder are not intended to cover contract activities that Licensee may
undertake on behalf of Third Parties. As a result, Licensed Products shall
exclude any products produced or provided by Licensee for the benefit of a Third
Party (a) from designs or instructions received in a substantially completed
form from that Third Party, (b) for resale to that Third Party (or to customers
of, or as directed by, that Third Party) on essentially an exclusive basis, and
(c) not otherwise branded with a Licensee trademark.

Section 2.5    Patent Marking. Licensee shall comply with all applicable Laws
relating to the proper use of legends and proprietary notices and designation of
the Licensed Patents.

Section 2.6    Secondary Patents. Licensor may sell, transfer, or assign to a
Third Party one or more of the Secondary Patents without the consent of
Licensee, and upon such sale, transfer or assignment and Licensee’s receipt of
written notice of such sale, transfer or assignment, such Secondary Patent(s)
shall be deemed removed from Section 5 of the Confidential Disclosure Letter and
shall no longer be “Licensed Patents” subject to the licenses granted hereunder.
The Secondary Patents shall not be subject to any of the terms and conditions of
this Agreement other than as set forth in this Article II.

 

  8    Intellectual Property Licence



--------------------------------------------------------------------------------

Section 2.7    Applicable Agreement. The Parties acknowledge and agree that
(a) Gen-Probe is a party to the Applicable Agreement, which grants certain
rights and imposes certain conditions with respect to certain
transcription-based amplification patent rights; and (b) Licensee is a
“Licensee” under the Applicable Agreement, entitled to the applicable rights and
benefits, and subject to the applicable restrictions, therein. Licensee agrees,
at the request of the Applicable Agreement Counterparty, to permit and to
cooperate fully with an annual review of its manufacturing records (and such
other records as may be required) by an impartial, technically qualified Third
Party to verify compliance with the provisions of Section 3.3 of the Applicable
Agreement. Selection of such Third Party shall be subject to the approval of
Licensee, such approval not to be unreasonably withheld, delayed or conditioned.
The results of such a review as provided to the Applicable Agreement
Counterparty will consist solely of a finding of compliance or noncompliance.
The cost of such review shall be borne by the Applicable Agreement Counterparty
and shall not be unreasonably burdensome for Licensee. Gen-Probe represents and
warrants, as of the Effective Date, that it is not in breach of the Applicable
Agreement, and the Applicable Agreement is in full force and effect. Upon notice
by the Applicable Agreement Counterparty that Gen-Probe is in breach of the
Applicable Agreement, (i) Licensor shall promptly (and, in any event, before the
effective date of termination of the Applicable Agreement) provide express
written notice to the Applicable Agreement Counterparty of Licensee’s status as
a “Licensee” under the Applicable Agreement, and (ii) Licensee agrees to be
bound by the applicable terms and conditions of the Applicable Agreement.

Section 2.8    Reservation of Patent Rights. Except for the rights expressly
granted to Licensee under this Agreement with respect to the Licensed Patents,
no license, right, title or interest in, to or under any Licensed Patent is
granted to Licensee, either expressly or by implication, estoppel or otherwise.
Any and all rights not expressly granted to a Party in this Agreement are
reserved by the other Party.

ARTICLE III

TRADEMARK LICENSE

Section 3.1    License Grant. Subject to the terms and conditions set forth in
this Agreement, Licensor hereby grants, and shall cause its applicable
Affiliates (including Gen-Probe) to grant, to Licensee, and Licensee hereby
accepts, a non-exclusive, worldwide, fully paid-up, royalty-free,
non-sublicenseable (except as set forth in Section 2.1(c)), non-transferable
(except as set forth in Section 10.12) license to use the Licensed Marks in
connection with the Exploitation of Licensed Products in the Licensed Fields
during the Trademark Term.

Section 3.2    Limitations on Scope of Trademark License. The Licensed Marks
must be used substantially in the same manner, including in the same style,
typeface and graphic appearance, and to the same extent as the same was used by
Licensor immediately prior to the Effective Date. Licensee is not granted a
license hereunder to use any domain names or social media addresses. Licensee is
solely permitted to use the Licensed Marks in the Licensed Fields and in a
manner that is in conformity with Licensor’s generally applicable guidelines
regarding quality control (as set forth in Section 4 of the Confidential
Disclosure Letter, which may be updated from time to time by Licensor) and the
quality control provisions set forth in Section 3.4.

 

  9    Intellectual Property Licence



--------------------------------------------------------------------------------

Section 3.3    Transitional Use Only; Legal Requirements. Licensee acknowledges
and agrees that the purpose of the license granted in Section 3.1 is solely to
provide Licensee with a reasonable transition period during which it can
wind-down its use of the Licensed Marks. Licensee shall use commercially
reasonable efforts to cease and discontinue use of the Licensed Marks as soon as
reasonably practicable after the Effective Date and shall in no event use the
Licensed Marks after the end of the Trademark Term; provided that after the
Trademark Term, Licensee may use the Licensed Marks and Licensor’s corporate
name solely as necessary to comply with applicable Law (e.g., if required to
identify Licensor as the manufacturer of a Licensed Product). Upon the
expiration or earlier termination of this Agreement, Licensee shall not
knowingly use any Licensed Marks or any trademark that is confusingly similar to
or dilutive of the Licensed Marks, or any variation, derivation or colorable
imitation thereof.

Section 3.4    Licensor’s Exercise of Quality Control.

(a)    Licensee acknowledges the importance of Licensor’s exercise of quality
control over the use of the Licensed Marks in order to preserve the continued
integrity and validity of the Licensed Marks and to protect the value and
goodwill associated with the Licensed Marks, and that, as between the Parties,
Licensor has the sole right to exercise such control.

(b)    At least once every six (6) calendar months, after written request from
Licensor, Licensee shall deliver to Licensor (or its designated Affiliate)
representative samples of the manner in which Licensee used the Licensed Marks
during the preceding six (6) month period. Licensor shall also have the right to
periodically inspect and evaluate the manner in which Licensee uses the Licensed
Marks, including the rights to (i) periodically evaluate the quality of the
Licensed Products offered by Licensee using the Licensed Marks and
(ii) periodically request samples of materials on which Licensee uses the
Licensed Marks. Such evaluations shall be meant to ensure that Licensee is using
the Licensed Marks in a manner designed to maintain or enhance the reputation
and integrity of the Licensed Marks and the goodwill associated therewith, and
Licensor reserves all rights of approval which are necessary to achieve this
result.

(c)    If Licensee’s use of the Licensed Marks does not comply with the
applicable quality or usage standards of this Agreement, upon Licensee’s receipt
of written notice thereof, Licensee shall take all necessary steps to remedy any
such non-compliance or to cease such non-complying use. Licensee acknowledges
and agrees that the material and repeated uncured failure to adhere to the
quality or usage standards set forth in this Agreement shall entitle Licensor to
terminate the license to the Licensed Marks set forth in Section 3.1.

Section 3.5    Goodwill. All goodwill and improved reputation in respect of,
associated with, or generated by Licensee’s use of the Licensed Marks under this
Agreement shall inure to the sole benefit of Licensor. Licensee shall include
trademark and other notices in connection with the use of the Licensed Marks as
reasonably required by Licensor from time to time. Licensee acknowledges that,
upon any expiration or termination of this Agreement, no monetary value shall be
attributable to any goodwill associated with the use of the Licensed Marks by
Licensee.

 

  10    Intellectual Property Licence



--------------------------------------------------------------------------------

Section 3.6    Reservation of Trademark Rights. Except for the rights expressly
granted to Licensee under this Agreement with respect to the Licensed Marks, no
license, right, title or interest in, to or under any Licensed Marks is granted
to Licensee, either expressly or by implication, estoppel or otherwise. Licensor
hereby reserves the right to use and grant others the right to use the Licensed
Marks alone or in association with any other trademark, service mark or name, as
trademarks, trade names and/or service marks for any purpose whatsoever in any
jurisdiction. Any and all rights not expressly granted to Licensee in this
Agreement are reserved by Licensor.

ARTICLE IV

DURATION OF LICENSES AND TERMINATION

Section 4.1    Agreement Term. This Agreement and the licenses granted herein
shall be effective as of the Effective Date and shall remain in effect
perpetually, other than (a) with respect to the Licensed Marks, subject to
Section 3.3, the rights granted hereunder shall endure until the second
anniversary of the Effective Date (the “Trademark Term”), (b) with respect to
the Licensed Patents, the rights granted hereunder shall endure until the
expiration of the last to expire claim in such Licensed Patents and, in the
event there becomes a time when no issued Patents remain, such time when the
last claim in an applied-for Patent has been pending for ten years (the “Patent
Term”), (c) with respect to the Licensed Copyrights, the rights granted
hereunder shall endure until the expiration of the last to expire of the
Licensed Copyrights (the “Copyright Term”) and (d) with respect to the Licensed
Know-How, Licensor Improvements and Licensee Improvements, the rights granted
hereunder shall endure for so long as any rights in such Licensed Know-How,
Licensor Improvements and Licensee Improvements remain in effect (the “Know-How
Term”, and together with the Trademark Term, Patent Term and Copyright Term, the
“Term”).

Section 4.2    Termination for Breach. In the event that Licensee knowingly and
intentionally Exploits the Licensed Patents, Licensed Know-How, Licensed
Copyrights or Licensor Improvements in the Molecular Detection Field, Licensor
shall have the right to immediately terminate this Agreement upon written notice
to Licensee if (a) Licensor has given written notice to Licensee specifying such
breach, (b) such breach remains uncured for one-hundred twenty (120) days or
more following the date of such notice (provided that such breach shall be
deemed cured if Licensee has undertaken prompt, good faith actions to mitigate
any negative consequences of such breach and has terminated such Exploitation on
a going-forward basis), and (c) upon the order or judgment of a court of
competent jurisdiction holding that Licensee did so knowingly and intentionally
Exploit the Licensed Patents, Licensed Know-How, Licensed Copyrights or Licensor
Improvements in the Molecular Detection Field. In the event this Agreement has
been terminated pursuant to this Section 4.2 and Licensee continues to Exploit
the Licensed Patents, Licensed Know-How, Licensed Copyrights or Licensor
Improvements in the Molecular Detection Field, Licensor shall be entitled to
seek an injunction to enjoin Licensee from such continued Exploitation. The
remedies set forth in this Section 4.2 are Licensor’s sole remedy for the
actions set forth in the first sentence of this Section 4.2.

Section 4.3    Termination for Insolvency. Licensor shall have the right to
immediately terminate this Agreement, or any or all licenses granted herein,
upon written notice to Licensee (a) in the event of a liquidation, dissolution
or winding-up, or (b) upon the appointment of a

 

  11    Intellectual Property Licence



--------------------------------------------------------------------------------

receiver for Licensee or upon the filing by Licensee of a petition under the
Federal Bankruptcy Act or sixty (60) days after the filing of an involuntary
bankruptcy petition where such petition has not been vacated.

Section 4.4    Effect of Termination. Upon the termination of this Agreement or
the termination of a license granted hereunder, in each case pursuant to
Section 4.2 or Section 4.3, the applicable license granted in this Agreement
shall terminate and Licensee shall have no further right to use such Licensed
Intellectual Property (other than Jointly Owned Intellectual Property) and shall
cease using any inventions or refrain from making, using, selling, offering for
sale and importing any product covered by such Licensed Intellectual Property
(other than Jointly Owned Intellectual Property).

Section 4.5    Effect of Expiration.

(a)    Upon the expiration of the Trademark Term, the license granted in this
Agreement to the Licensed Marks shall terminate and Licensee shall have no
further right to use the Licensed Marks.

(b)    Upon the expiration of each Licensed Patent or claim therein, Licensee
shall have the unrestricted right to Exploit products, processes and services
under such Licensed Patent as permitted by Law.

(c)    Upon the expiration of each Licensed Copyright, Licensee shall have the
unrestricted right to Exploit products, processes and services under the
Licensed Copyright as permitted by Law.

Section 4.6    Sale of Licensed Intellectual Property. Should Licensor sell any
of the Licensed Intellectual Property to a Third Party, Licensor shall ensure
that the acquiror of such Licensed Intellectual Property shall execute a written
agreement under which such acquiror agrees to be bound by all obligations of
Licensor under this Agreement. Licensor shall use commercially reasonable
efforts to inform Licensee of any proposed transaction involving a sale,
transfer, license or other alienation of any of the Licensed Intellectual
Property at least thirty (30) days in advance of any such contemplated
transaction and following the closing of such transaction, promptly provide a
copy of such written agreement to Licensee.

Section 4.7    Survival. Section 2.8, Section 3.5, Section 3.6, this Section 4.7
and Article I, Article VI, Article VIII, Article IX and Article X shall survive
any termination or expiration of this Agreement. Article VII shall survive any
termination or expiration of this Agreement solely with respect to Jointly Owned
Intellectual Property until the expiration of the last to expire claim in such
Jointly Owned Intellectual Property.

Section 4.8    Acknowledgement. The Parties acknowledge and agree that nothing
in this Article IV shall limit or restrict either Party’s remedies for any
breaches of this Agreement not expressly addressed in this Article IV.

 

  12    Intellectual Property Licence



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.1    Mutual Representations and Warranties. Each Party represents and
warrants to the other Party, that:

(a)    such Party is duly organized, validly existing and in good standing (or
to the extent such concept is not applicable in the relevant jurisdiction, is up
to date in filing its corporate returns) under the applicable Laws of the
jurisdiction of its organization and has full power and authority to enter into
this Agreement and to carry out the provisions hereof;

(b)    execution of this Agreement and the performance by such Party of its
obligations hereunder have been duly authorized;

(c)    this Agreement has been duly executed and delivered on behalf of such
Party and constitutes a legal, valid, binding obligation enforceable against it
in accordance with the terms hereof;

(d)    the performance of this Agreement by such Party does not create a breach
or default under any other agreement to which it is a party, which breach or
default would adversely affect such Party’s performance, or the other Party’s
rights or performance, under this Agreement;

(e)    the execution, delivery and performance of this Agreement by such Party
does not conflict with any agreement, instrument or understanding, oral or
written, to which it is a party or by which it is bound, nor violate any
applicable Laws of any court, governmental body or administrative or other
agency having jurisdiction over such Party; and

(f)    no government authorization, consent, approval, license, exemption of or
filing or registration with any court or governmental authority, under any
applicable Laws in effect as of the Effective Date, is necessary in connection
with the execution and delivery of this Agreement, or for the performance by
such Party of its obligations under this Agreement, except as may be required
under the Purchase Agreement or for any such consent or approval obtained prior
to the Effective Date.

ARTICLE VI

WARRANTY DISCLAIMER AND LIMITATION OF LIABILITY

Section 6.1    WARRANTY DISCLAIMER. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT OR THE PURCHASE AGREEMENT, (A) THE RIGHTS AND LICENSES GRANTED
HEREUNDER ARE PROVIDED “AS IS”, AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS ANY
AND ALL REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED (INCLUDING ANY
IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY,
REGISTRABILITY, TITLE OR NON-INFRINGEMENT AND IMPLIED WARRANTIES ARISING FROM
COURSE OF DEALING OR COURSE OF PERFORMANCE), AND (B) NEITHER PARTY ASSUMES ANY
RESPONSIBILITY OF ANY KIND WHATSOEVER WITH RESPECT TO THE OTHER PARTY’S USE OF
INTELLECTUAL PROPERTY LICENSED HEREUNDER.

 

  13    Intellectual Property Licence



--------------------------------------------------------------------------------

ARTICLE VII

MAINTENANCE AND ENFORCEMENT

Section 7.1    Maintenance.

(a)    Licensor shall use commercially reasonable efforts to Prosecute and
Maintain, at its sole cost and expense, any rights in and to the Licensed
Intellectual Property. Promptly after the Effective Date, the Parties will work
together in good faith to agree upon an information sharing methodology and
process with respect to the Licensed Intellectual Property, and, upon Licensee’s
request, Licensor shall (i) use commercially reasonable efforts to keep Licensee
informed respect to the Prosecution and Maintenance of the Licensed Intellectual
Property, (ii) provide copies of all substantive office actions or any other
substantive documents that Licensor receives from any patent office in
connection with the Prosecution and Maintenance of the Licensed Intellectual
Property, (iii) provide notices of all interferences, reissues, re-examinations,
oppositions or requests for patent term extensions in connection with the
Prosecution and Maintenance of the Licensed Intellectual Property, (iv) provide
Licensee with a reasonable opportunity to comment on material developments with
respect to the Prosecution and Maintenance of the Licensed Intellectual Property
and (v) in good faith consider any comments made by and actions recommended by
Licensee in connection with the Prosecution and Maintenance of the Licensed
Intellectual Property.

(b)    In the event Licensor decides not to Prosecute and Maintain or intends to
abandon the registration or application of any rights in and to Licensed
Intellectual Property, Licensor shall provide Licensee with written notice of
such circumstance as promptly as practicable, including the lapse of any such
Licensed Intellectual Property, and, upon Licensee’s request, (i) Licensor shall
enable Licensee to Prosecute and Maintain such registration or application, in
Licensor’s name, at Licensee’s expense or (ii) Licensor shall and hereby does
irrevocably and unconditionally assign all right, title and interest in and to
such Licensed Intellectual Property to Licensee (any such assigned Licensed
Intellectual Property, the “Assigned IP”). Licensor shall reasonably assist and
cooperate with Licensee and its Affiliates, at Licensor’s expense, in the
provision of any requested documentation necessary for the Prosecution and
Maintenance of the Licensed Intellectual Property by Licensee under this Section
7.1(b), and the execution and delivery of any other documents therefor.

Section 7.2    Enforcement.

(a)    Each Party shall promptly notify the other Party of any and all actual or
threatened infringement, misappropriation or other violation or misuse by any
Third Party of any rights in and to the Licensed Intellectual Property (“Third
Party Infringement”) which comes to such Party’s attention.

(b)    Licensor shall enforce and protect the Licensed Intellectual Property
against Third Party Infringement in accordance with the terms and conditions of
this Section 7.2(b). Upon becoming aware of any Third Party Infringement in or
which could be

 

  14    Intellectual Property Licence



--------------------------------------------------------------------------------

reasonably expected to affect the Licensed Fields, Licensor shall promptly
provide to Licensee all available information regarding such Third Party
Infringement and discuss in good faith with Licensee an appropriate course of
action with respect to such Third Party Infringement and take all actions deemed
necessary by Licensor with respect to such Third Party Infringement, which may
include bringing a claim against the applicable Third Party. Licensor shall have
the first right (but not the obligation) to bring and control any claim of Third
Party Infringement in the Licensed Fields.

(c)    If Licensor is not pursuing a Third Party Infringement in or which could
be reasonably expected to affect the Licensed Fields, Licensee shall have the
right (but not the obligation) to bring and control, and enforce with respect
to, any claim or action related to such Third Party Infringement. Any recovery
by Licensor or Licensee from any action or settlement of any claim or action
prosecuted by a Party under this Section 7.2(c) shall be divided amongst the
Parties as follows: (i) Licensor shall receive the amount set forth in the
Confidential Disclosure Letter and (ii) Licensee shall receive the amount set
forth in the Confidential Disclosure Letter, in each case, after deduction of
all costs and expenses incurred by the Party pursuing the claim with respect to
such claim.

(d)    Each Party shall reasonably assist and cooperate with the Party
prosecuting a claim pursuant to this Section 7.2, at the expense of the Party
prosecuting such claim, including the provision or execution of any requested
documentation. Each Party acknowledges that it may be a necessary party to any
claim brought by the other Party against a Third Party arising from enforcement
of the rights in and to the Licensed Intellectual Property. Unless the claim is
one between only the Parties as real parties in interest, in the event that an
adverse party asserts, the court rules, other Laws then applicable provide or
the prosecuting Party determines in good faith that a court lacks jurisdiction
based on the other Party’s or its Affiliate’s absence as a party in such action,
or if a Party is otherwise a necessary party in such action, such Party agrees
to be named as a party to such claim, at the prosecuting Party’s expense. The
Parties acknowledge that the Parties have a common interest in preserving
privileged communications between each Party and their respective counsels in
connection with the enforcement of any rights in and to the Licensed
Intellectual Property.

Section 7.3    Jointly Owned Intellectual Property. It is agreed and understood
that the Parties will generally follow the provisions in this Article VII with
respect to Prosecution and Maintenance, as well as Third Party Infringement, of
Jointly Owned Intellectual Property, except that all decisions with respect
thereto will be made by mutual agreement of the Parties and all costs and
expenses with respect thereto shall be borne equally by the parties.

Section 7.4    No Challenge. Licensee agrees that it will not challenge (or
assist any Third Party in attempting to challenge), in any country or
jurisdiction, Licensor’s title to or ownership of the Licensed Intellectual
Property or the validity thereof, during the Term.

ARTICLE VIII

INDEMNIFICATION

Section 8.1    Licensee Indemnification Obligations. Licensee agrees to defend,
indemnify and hold Licensor, its Affiliates and each of their respective
directors, officers and

 

  15    Intellectual Property Licence



--------------------------------------------------------------------------------

employees (the “Licensor Indemnified Parties”) harmless from and against any and
all Liabilities suffered or incurred by a Licensor Indemnified Party as a result
of Third Party Claims arising from (a) Licensee’s Exploitation of the Licensed
Intellectual Property, including death, injury to persons or damages to
property, product liability, tort liability or any other suits, claims demands,
proceedings or actions, and (b) a breach of, or failure to satisfy, any
covenant, representation, warranty or obligation of Licensee under this
Agreement. The foregoing indemnity shall not apply to any Liabilities to the
extent caused by or on behalf of Licensor, or to the extent arising out of or
related to Licensor’s indemnity set forth in Section 8.2.

Section 8.2    Licensor Indemnification Obligations. Licensor agrees to defend,
indemnify and hold Licensee, its Affiliates and each of their respective
directors, officers and employees (the “Licensee Indemnified Parties”) harmless
from and against any and all Liabilities suffered or incurred by a Licensee
Indemnified Party as a result of Third Party Claims arising from (a) Licensor’s
Exploitation of the Licensed Intellectual Property, including death, injury to
persons or damages to property, product liability, tort liability or any other
suits, claims demands, proceedings or actions, and (b) a breach of, or failure
to satisfy, any covenant, representation, warranty or obligation of Licensor
under this Agreement. The foregoing indemnity shall not apply to any Liabilities
to the extent caused by or on behalf of Licensee, or to the extent arising out
of or related to Licensee’s indemnity set forth in Section 8.1.

Section 8.3    Indemnification Procedures.

(a)    Any Licensor Indemnified Party or Licensee Indemnified Party that may be
entitled to be indemnified under this Agreement (an “Indemnified Party”) shall
promptly notify Licensee or Licensor, as the case may be (the “Indemnifying
Party”), in writing of any pending or threatened claim or demand that the
Indemnified Party has determined, has given, or would reasonably be expected to
give rise to, a right of indemnification under this Agreement (a pending or
threatened claim or demand asserted by a Third Party against the Indemnified
Party, such claim being a “Third Party Claim”), describing in reasonable detail
the facts and circumstances with respect to the subject matter of such claim or
demand; provided that the failure to provide such notice shall not release the
Indemnifying Party from any of its obligations under this Section 8.3, except to
the extent the Indemnifying Party is prejudiced by such failure.

(b)    Upon receipt of a notice of a claim for indemnity from an Indemnified
Party pursuant to Section 8.3(a), the Indemnifying Party will assume the defense
and control of any Third Party Claim but shall allow the Indemnified Party a
reasonable opportunity to participate in the defense of such Third Party Claim
with its own counsel and at its own expense. The Indemnified Party shall, and
shall cause each of its Affiliates and representatives to, cooperate fully with
the Indemnifying Party in the defense of any Third Party Claim. The Indemnifying
Party shall be authorized to consent to a settlement of, or the entry of any
judgment arising from, any Third Party Claim, without the consent of the
Indemnified Party; provided that the Indemnifying Party shall (i) pay or cause
to be paid all amounts arising out of such settlement or judgment concurrently
with the effectiveness of such settlement, (ii) not encumber any of the material
assets of any Indemnified Party or agree to any restriction or condition that
would apply to or materially adversely affect any Indemnified Party or the
conduct of any Indemnified Party’s business, and (iii) obtain, as a condition of
any settlement or other resolution, a complete release of any Indemnified Party
potentially affected by such Third Party

 

  16    Intellectual Property Licence



--------------------------------------------------------------------------------

Claim. In all other circumstances, neither an Indemnifying Party nor an
Indemnified Party shall settle or compromise any Third Party Claim without the
prior written consent of the other party, such consent not to be unreasonably
withheld, conditioned or delayed.

(c)    In the event any Indemnified Party should have a claim against any
Indemnifying Party that does not involve a Third Party Claim, the Indemnified
Party shall deliver notice of such claim promptly to the Indemnifying Party,
describing in reasonable detail the facts giving rise to any claim for
indemnification hereunder, the amount or method of computation of the amount of
such claim (if known) and such other necessary information with respect thereto
as the Indemnifying Party may reasonably request. The failure to provide such
notice, however, shall not release the Indemnifying Party from any of its
obligations under this Article VIII except to the extent that the Indemnifying
Party is prejudiced by such failure. The Indemnifying Party shall use
commercially reasonable efforts to respond in writing within 30 days of receipt
of such notice. The Indemnified Party shall reasonably cooperate and assist the
Indemnifying Party in determining the validity of any claim for indemnity by the
Indemnified Party and in otherwise resolving such matters. Such assistance and
cooperation shall include providing reasonable access to and copies of
information, records and documents relating to such matters, furnishing
employees to assist in the investigation, defense and resolution of such matters
and providing legal and business assistance with respect to such matters. If the
Indemnifying Party does not so respond within such 30-day period, the
Indemnifying Party shall be deemed to have rejected such claim, in which case
the Indemnified Party shall be free to pursue such remedies as may be available
to the Indemnified Party on the terms and subject to the provisions of this
Agreement.

ARTICLE IX

CONFIDENTIALITY

Section 9.1    Confidential Information. Each Party will: (a) use the
Confidential Information of the other Party only in accordance with the exercise
of rights set forth in this Agreement and not for any other purpose; (b) not
disclose the Confidential Information of the other Party to any Third Party;
(c) restrict disclosure of any Confidential Information of the other Party to
those employees, agents or consultants who must be directly involved with the
Confidential Information for the purposes of this Agreement and who are bound by
confidentiality terms substantially similar to those in this Agreement; (d) not
reverse engineer, de-compile or disassemble any Confidential Information of the
other Party other than as permitted hereunder; (e) use the same degree of care
as for its own information of like importance, but at least use reasonable care,
in safeguarding against disclosure of the Confidential Information of the other
Party; and (f) promptly notify the disclosing Party upon discovery of any
unauthorized use or disclosure of the Confidential Information of the disclosing
Party and take reasonable steps to regain possession of such Confidential
Information and prevent further unauthorized actions or other breach of this
Agreement.

Section 9.2    Exceptions to Confidentiality Obligations. Neither Party is
obligated to maintain in confidence or restrict use of Confidential Information
that is: (a) published or otherwise made available to the public other than by a
breach of any agreement between the Parties; (b) rightfully received by one
Party from a Third Party without confidential limitation; (c) known to the
receiving Party prior to its first receipt of the same from the disclosing
Party; or (d) independently developed by the receiving Party without use of any
of the disclosing Party’s Confidential Information or any breach of this
Agreement.

 

  17    Intellectual Property Licence



--------------------------------------------------------------------------------

Section 9.3    Required Disclosures. If a Party is required by applicable Law,
statute, or regulation, court order or subpoena lawfully demanding the
disclosure of any Confidential Information belonging to another Party, the Party
seeking to disclose the information will, to the extent not prohibited by
applicable Law, give to the other Party prompt written notice of the request and
a reasonable opportunity to object to such disclosure and seek a protective
order or appropriate remedy. If, in the absence of a protective order or other
remedy, the Party seeking to disclose Confidential Information belonging to the
other Party determines, upon the advice of counsel, that it is required to
disclose such information, it may disclose the other Party’s Confidential
Information only to the extent compelled to do so.

Section 9.4    Publicity. Neither Party shall make any press release or other
public statement or disclosure (including communications to employees, customers
or suppliers) regarding this Agreement, its contents or the transactions
contemplated hereby without giving the other Party reasonable prior notice
thereof and the opportunity to review and comment upon such release, statement
or disclosure, unless and only to the extent that disclosure is required under
applicable Law.

ARTICLE X

MISCELLANEOUS

Section 10.1    Section 365(n) of the Bankruptcy Code. All rights and licenses
granted under this Agreement are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the United States Bankruptcy Code (the “Bankruptcy
Code”), licenses of rights to “intellectual property” as defined under Section
101(35A) of the Bankruptcy Code. The Parties shall retain and may fully exercise
all of their respective rights and elections under the Bankruptcy Code.

Section 10.2    Fees and Expenses. Except as otherwise provided herein, all fees
and expenses incurred in connection with or related to this Agreement and the
transactions contemplated hereby and thereby shall be paid by the Party
incurring such fees or expenses, whether or not such transactions are
consummated.

Section 10.3    Amendment and Modification. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each Party.

Section 10.4    Waiver. No failure or delay of any Party in exercising any right
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. Any agreement on the part of any Party to any such waiver
shall be valid only if set forth in a written instrument executed and delivered
by a duly authorized officer on behalf of such Party.

 

  18    Intellectual Property Licence



--------------------------------------------------------------------------------

Section 10.5    Notices. All notices and other communications hereunder shall be
in writing and shall be deemed duly given (a) on the date of delivery if
delivered personally, or if by e-mail, upon written confirmation of receipt by
e-mail or otherwise, (b) on the first Business Day following the date of
dispatch if delivered utilizing a next-day service by a recognized next-day
courier, (c) on the date sent by facsimile (with confirmation of transmission)
if sent during normal business hours of the recipient, and on the next Business
Day if sent after normal business hours of the recipient or (d) on the earlier
of confirmed receipt or the fifth Business Day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered to the addresses set forth
below, or pursuant to such other instructions as may be designated in writing by
the Party to receive such notice:

 

  (i) if to Licensor, to:

Hologic, Inc.

10210 Genetic Center Drive

San Diego, CA 92121

Attention: Legal Department

E-mail: dru.greenhalgh@hologic.com

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, NY 10166-0193

Attention: Barbara Becker

E-mail: bbecker@gibsondunn.com

 

  (ii) if to Licensee, to:

Grifols Diagnostic Solutions Inc.

Avinguda de la Generalitat, 152-158

Parc de Negocis Can Sant Joan

Sant Cugat del Valles 08174

Barcelona, Spain

Facsimile: +34.93.571.0267

Attention: Alfredo Arroyo

E-mail: Alfredo.Arroyo@grifols.com

with a copy (which shall not constitute notice) to:

Osborne Clarke S.L.P.

Avenida Diagonal, 477

Planta 20

08036 Barcelona Spain

Facsimile: +34.93.410.2513

Attention: Tomás Dagá

Email: Tomas.Daga@osborneclarke.com

 

  19    Intellectual Property Licence



--------------------------------------------------------------------------------

and

Proskauer Rose LLP

Eleven Times Square

New York, New York 10036

Facsimile: +1 (212) 969-2900

Attention: Peter G. Samuels

         Daryn A. Grossman

Email: PSamuels@proskauer.com

            DGrossman@proskauer.com

Section 10.6    Interpretation. When a reference is made in this Agreement to a
Section or Article such reference shall be to a Section or Article of this
Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement are for convenience of reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. All
words used in this Agreement will be construed to be of such gender or number as
the circumstances require. Any capitalized terms used in the Confidential
Disclosure Letter but not otherwise defined therein shall have the meaning as
defined in this Agreement. The Confidential Disclosure Letter is hereby
incorporated in and made a part of this Agreement as if set forth herein. The
word “including” and words of similar import when used in this Agreement will
mean “including, without limitation,” unless otherwise specified. The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to the Agreement as a whole and not to any particular
provision in this Agreement. The term “or” is not exclusive. The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
References to days mean calendar days unless otherwise specified.

Section 10.7    Entire Agreement. This Agreement (including the Confidential
Disclosure Letter), together with the Purchase Agreement and any agreements
required by the Purchase Agreement, constitute the entire agreement, and
supersede all prior written agreements, arrangements, communications and
understandings and all prior and contemporaneous oral agreements, arrangements,
communications and understandings between the Parties with respect to the
subject matter hereof and thereof.

Section 10.8    Third-Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of each Party, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person other than
the Parties and their respective successors and permitted assigns any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement, except with respect to the provisions of Article VIII, which
shall inure to the benefit of the Persons benefiting therefrom who are intended
to be third-party beneficiaries thereof.

Section 10.9    Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal laws
of the State of New York, without regard to the laws of any other jurisdiction
that might be applied because of the conflicts of laws principles of the State
of New York.

 

  20    Intellectual Property Licence



--------------------------------------------------------------------------------

Section 10.10    Submission to Jurisdiction. The sole jurisdiction, venue and
dispute resolution procedure for all disputes, controversies or claims (whether
in contract, tort or otherwise) arising out of, relating to or otherwise by
virtue of, this Agreement, breach of this Agreement or the transactions
contemplated by this Agreement shall be the federal and state courts located
within the Borough of Manhattan in New York, New York, and the Parties hereby
consent to the jurisdiction of such court and waive any objection to the venue
of such proceeding. Each of the Parties agrees that process may be served upon
it in the manner specified in Section 10.5 and irrevocably waives and covenants
not to assert or plead any objection which it might otherwise have to such
jurisdiction, or to such manner of service of process.

Section 10.11    Personal Liability. This Agreement shall not create or be
deemed to create or permit any personal liability or obligation on the part of
any direct or indirect equityholder of Licensor or Licensee or any officer,
director, employee, representative or investor of any Party.

Section 10.12    Assignment; Successors. Neither Party shall assign this
Agreement by operation of Law or otherwise without the prior written consent of
other Party, except that (a) a Party may assign all or a portion of its rights
and obligations under this Agreement to any of its Affiliates, and (b) a Party
may assign all or a portion of its rights and obligations under this Agreement
in connection with a sale or disposition of any assets, entities or lines of the
business of such Party or any of its Affiliates to which this Agreement relates;
provided, that in the case of this clause (b), the transferee of such assets,
entities or lines of the business shall be bound by the terms of this Agreement
as if named as a “Party” hereto; provided, further, that no such assignment
shall release the assigning Party from any liability or obligation under this
Agreement prior to the date of such assignment. Notwithstanding anything in this
Section 10.12, Licensor shall be permitted to make any pledge or collateral
assignment of this Agreement or any of its rights hereunder to any of its
collateral agents, administrative agents and/or lenders; provided that (i) no
such assignment shall relieve Licensor of its obligations hereunder and
(ii) such assignment shall not in any way limit any of the rights granted to
Licensee hereunder. Any attempted assignment in violation of this Section 10.12
shall be void. This Agreement shall be binding upon, shall inure to the benefit
of, and shall be enforceable by the Parties and their permitted successors and
assigns.

Section 10.13    Enforcement. The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, each of the Parties shall be entitled to specific performance of
the terms hereof, including an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in the federal and state courts located within the Borough of
Manhattan in New York, New York, this being in addition to any other remedy to
which such Party is entitled at law or in equity. Each of the Parties hereby
further waives (a) any defense in any action for specific performance that a
remedy at law would be adequate and (b) any requirement under any law to post
security as a prerequisite to obtaining equitable relief.

 

  21    Intellectual Property Licence



--------------------------------------------------------------------------------

Section 10.14    Severability. Whenever possible, each provision or portion of
any provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

Section 10.15    Waiver of Jury Trial. EXCEPT AS LIMITED BY APPLICABLE LAW, EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

Section 10.16    Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Parties.

Section 10.17    Facsimile or .pdf Signature. This Agreement may be executed by
facsimile or .pdf signature and a facsimile or .pdf signature shall constitute
an original for all purposes.

Section 10.18    No Presumption Against Drafting Party. Each Party acknowledges
that each Party to this Agreement has been represented by legal counsel in
connection with this Agreement and the transactions contemplated by this
Agreement. Accordingly, any rule of law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the drafting
Party has no application and is expressly waived.

The remainder of this page is intentionally left blank.

 

  22    Intellectual Property Licence



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the Effective Date by their respective officers thereunto duly authorized.

 

HOLOGIC, INC. By:  

/s/ John M. Griffin

Name:   John M. Griffin Title:   General Counsel GEN-PROBE INCORPORATED By:  

/s/ John M. Griffin

Name:   John M. Griffin Title:   President GRIFOLS DIAGNOSTIC SOLUTIONS INC. By:
 

/s/ Carsten Schroeder

Name:   Carsten Schroeder Title:   President